United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1940
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                 Samuel D. Nelson

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                    for the Western District of Missouri - Joplin
                                  ____________

                            Submitted: March 08, 2022
                              Filed: March 11, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Samuel D. Nelson appeals after he pled guilty to wire fraud and aggravated
identity theft, and the district court 1 imposed an aggregate prison sentence to run
consecutively to a state sentence for an offense that was not relevant conduct to this

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
offense. See USSG § 5G1.3. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

      Nelson does not dispute that the district court had discretion to impose his
federal sentence consecutively to his undischarged state sentences. See 18 U.S.C.
§ 3584(a) (“[I]f a term of imprisonment is imposed on a defendant who is already
subject to an undischarged term of imprisonment, the terms may run concurrently or
consecutively.”). Rather, he asserts that the decision to run the sentence
consecutively to his undischarged state sentences was substantively unreasonable
because the district court gave insufficient weight to the fact that he would not
receive federal credit for the time he spent in temporary federal custody prior to
being sentenced.

       The district court did not abuse its discretion in ordering Nelson’s federal
sentence to run consecutively to his undischarged state sentences. See United States
v. Feemster, 572 F.3d 455, 461-62, 464 (8th Cir. 2009) (en banc) (standard of
review). The record reflects that the district court recognized its discretion to order
the sentences to run concurrently, considered the 18 U.S.C. § 3553(a) factors and
Nelson’s argument in favor of running his federal sentence concurrently, and
exercised its discretion to order that the sentence run consecutively. See id. at 461-
62 (abuse of discretion occurs when court fails to consider relevant factor, gives
significant weight to improper or irrelevant factor, or commits clear error of
judgment in weighing appropriate factors); United States v. McDonald, 521 F.3d
975, 980 (8th Cir. 2008) (district court has “wide discretion” to order sentence to be
served consecutively to undischarged sentence); see also United States v. Hall, 825
F.3d 373, 376 (8th Cir. 2016) (no abuse of discretion where district court considered
§ 3553(a) factors and recognized its discretion to run sentences concurrently but
declined to do so).

      The judgment of the district court is affirmed.
                     ______________________________



                                         -2-